 

 

USDC-SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: °7./ (Of 24

 

 

 

 

 

LUIGI GIROTTO,

Plaintiff,

y, 19-CV-11442 (RA)

LUMBER LIQUIDATORS, INC., a ORDER

Delaware corporation doing business as
LUMBER LIQUIDATORS FLOORING
#1055; MOMART DISCOUNT STORE,
LTD., a New York corporation,

Defendants.

 

 

RONNIE ABRAMS, United States District Judge:

This case has been assigned to me for all purposes. It is hereby:

ORDERED that, within thirty 30) days of service of the summons and complaint, the
parties must meet and confer for at least one hour in a good-faith attempt to settle this action. To
the extent the parties are unable to settle the case themselves, they must also discuss whether
further settlement discussions through the district’s court-annexed mediation program or before a
magistrate judge would be productive at this time.

IT IS FURTHER ORDERED that within fifteen (15) additional days (i.e., within forty-
five (45) days of service of the summons and complaint), the parties must submit a joint letter
requesting that the Court either (1) refer the case to mediation or a magistrate judge (and indicate

a preference between the two options), or (2) schedule an initial status conference in the matter.

 

SO ORDERED. ’
Dated: | December 18, 2019 , i ‘4 /
New York, New York i t 4
ae ne

 

Ronnie Abrams
United States District Judge

 
